office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb hw postn-105229-14 uilc date date to joseph tiberio manager sb_se employment_tax policy se s sp et etp from harry beker chief health and welfare branch cc tege eb hw subject health_flexible_spending_arrangement health_fsa carryovers and eligibilty for a health_savings_account hsa this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues may an otherwise eligible_individual under sec_223 of the internal_revenue_code the code contribute to an hsa if the individual participates in a general purpose health_fsa solely as the result of a carryover of unused amounts from the prior year may an otherwise eligible_individual under sec_223 of the code who participates in a general purpose health_fsa solely as the result of a carryover of unused amounts from the prior year contribute to an hsa for any month after all of the carried over health_fsa amounts are paid or reimbursed for medical_expenses may an individual who participates in a general purpose health_fsa and elects for the following year to participate in an hsa-compatible health_fsa that is a limited purpose health_fsa a post-deductible health_fsa or combination of postn-105229-14 both also elect to have any unused amounts from the general purpose health_fsa carried over to the hsa-compatible health_fsa may an individual who participates in a general purpose health_fsa and elects for the following year to participate in an hsa-compatible health_fsa and have any unused amounts from the general purpose health_fsa carried over to the hsa-compatible health_fsa also contribute to an hsa during the following year if the individual is otherwise eligible under sec_223 of the code may a cafeteria_plan that offers both a general purpose health_fsa and an hsa- compatible health_fsa automatically treat an individual who elects coverage in a high_deductible_health_plan hdhp for the following year as enrolled in the hsa- compatible health_fsa and carry over any unused amounts from a general purpose health_fsa to the hsa-compatible health_fsa for the following year if a cafeteria_plan provides that an individual who participates in a general purpose health_fsa that provides for a carryover may decline the carryover for the following year may the individual who so declines contribute to an hsa during the following year if the individual is otherwise eligible under sec_223 if an individual elects to carry over unused amounts from a general purpose health_fsa to an hsa-compatible health_fsa how do the uniform coverage rules which require the maximum reimbursement from a health_fsa to be available at all times during the period of coverage apply during the run-out period of the general purpose health_fsa law and analysis sec_223 of the code allows a deduction for contributions to an hsa for an eligible_individual sec_223 defines eligible_individual with respect to any month as an individual who in addition to other requirements is covered under a high_deductible_health_plan hdhp on the first day of such month and is not while covered under the hdhp covered under any health plan which is not a high_deductible_health_plan and which provides coverage for any benefit which is covered under the high_deductible_health_plan an eligible_individual may also have permitted_insurance and certain disregarded coverage in addition to an hdhp a plan does not fail to be treated as an hdhp merely because it covers preventive care without a deductible therefore under sec_223 an individual who is eligible to contribute to an hsa must be covered by a health plan that is an hdhp and may also have permitted_insurance permitted coverage and preventive care but no other coverage a health_fsa that reimburses all qualified sec_213 medical_expenses without other restrictions is a health plan that constitutes other coverage consequently an individual who is covered by a health_fsa that pays or reimburses all qualified medical postn-105229-14 expenses is not an eligible_individual for purposes of making contributions to an hsa see notice_2005_86 irb this disqualification includes the entire plan_year even if the health_fsa has paid or reimbursed all amounts prior to the end of the plan_year see notice_2005_86 notice_2013_71 irb permits a cafeteria_plan to provide for_the_use_of up to dollar_figure of any amount remaining unused in a health_fsa in the immediately following plan_year this is in contrast to a run-out period which is a period after the end of the plan_year during which a participant can submit a claim for reimbursement for a qualified_benefit incurred during the plan_year see proposed sec_1 f notice_2013_71 provides that a cafeteria_plan is permitted to treat reimbursements of all claims for expenses that are incurred in the current plan_year as reimbursed first from unused amounts credited for the current plan_year and only after exhausting these current plan_year amounts as then reimbursed from unused amounts carried over from the preceding plan_year issue an individual who is covered by a general purpose health_fsa that pays or reimburses all qualified_medical_expenses is not an eligible_individual for purposes of making contributions to an hsa this includes an individual who has coverage in a general purpose hsa solely as the result of a carryover of unused amounts in a health_fsa from the prior year issue an individual who is covered by a general purpose health_fsa that pays or reimburses all qualified_medical_expenses is not an eligible_individual for purposes of making contributions to an hsa during the entire plan_year of the health_fsa without regards to the amount available from the health_fsa for any month during the plan_year thus an individual covered by a general purpose health_fsa solely as the result of a carryover of unused amounts in a health_fsa may not contribute to an hsa even for months in the plan_year after the health_fsa no longer has any amounts available to pay or reimburse medical_expenses issue notice_2005_86 provides that an individual participating in a health_fsa who is covered by the grace period is generally not eligible to contribute to an hsa until the first day of the first month following the end of the grace period even if the participant’s health_fsa has no unused benefits at the end of the prior cafeteria_plan year while subsequent legislation enacted sec_223 which treats coverage during a grace period as disregarded coverage if the year-end health_fsa balance is zero implicit in that provision is that the period prior to the end of the year is still disqualifying coverage see the tax relief and health care act of pub l postn-105229-14 an individual who participates in a general purpose health_fsa and elects for the following year to participate in an hsa-compatible health_fsa may elect to have any unused amounts from the general purpose health_fsa carried over to the hsa- compatible health_fsa there is no requirement that the unused amounts in the general purpose health_fsa only be carried over to a general purpose health_fsa however the carryover amounts may not be carried over to a non-health fsa or another type of cafeteria_plan benefit issue an individual who participates in a general purpose health_fsa and elects for the following year to participate in an hsa-compatible health_fsa and have any unused amounts from the general purpose health_fsa carried over to the hsa-compatible health_fsa is eligible to contribute to an hsa during the following year if the individual is otherwise eligible under sec_223 issue a cafeteria_plan that offers both a general purpose health_fsa and an hsa- compatible health_fsa may automatically treat an individual who elects coverage in an hdhp for the following year as enrolled in the hsa-compatible health_fsa and carry over any unused amounts from a general purpose health_fsa to the hsa compatible health_fsa for the following year issue a cafeteria_plan may provide that if an individual participates in a general purpose health_fsa that provides for a carryover of unused amounts the individual may elect prior to the beginning of the following year to decline or waive the carryover for the following year in that case the individual who declines under the terms of the cafeteria_plan may contribute to an hsa during the following year if the individual is otherwise eligible under sec_223 issue if an individual elects to carry over unused amounts from a general purpose health_fsa to a hsa-compatible health_fsa the uniform coverage rules may be applied during the run- out period of the general purpose health_fsa as follows during the run-out period for the general purpose health_fsa the unused health_fsa amounts may be used to reimburse any allowed sec_213 medical_expenses incurred prior to the end of the general purpose health_fsa plan_year any claims covered by the hsa-compatible health_fsa must be timely reimbursed up to the amount elected for the hsa-compatible health_fsa plan_year any claims in excess of postn-105229-14 the elected amount may be reimbursed after the run-out period when the amount of any carryover is determined example employer offers a calendar_year general purpose health_fsa and a calendar_year hsa-compatible health_fsa both fsas provide for a carryover of up to dollar_figure of unused amounts and do not have a grace period employee has an unused amount of dollar_figure in the general purpose health_fsa on december 31of year prior to december of year employee elects dollar_figure in the hsa-compatible health_fsa for year and elects to have any carryover go to the hsa-compatible health_fsa employee also elects coverage by an hdhp for year in january of year employee incurs and submits a claim for dollar_figure in dental care covered by the hsa-compatible health_fsa the plan timely reimburses dollar_figure the amount elected in february of year employee submits and is reimbursed from the general purpose health_fsa for dollar_figure in medical_expenses incurred prior to december of year at the end of the run-out period dollar_figure in the general purpose health_fsa is unused and carried over to the hsa- compatible health_fsa employee is then reimbursed dollar_figure for the excess of the january claim over the amount elected for the hsa-compatible health_fsa employee has dollar_figure remaining in the hsa-compatible health_fsa to be used for expense incurred in the year or carried over to the next year employee is allowed to contribute to an hsa as of january of year this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
